Claims 1-12 and 15-22 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmaus et al. (US 2016/0206571 A1).
Schmaus et al. (US’ 571 A1) teaches a cosmetic composition in the form of oil-in water (O/W) emulsion as claimed in claims 1 and 9 (see page 1, paragraph, 0021), wherein the emulsion exhibits an average particle size, where 10 vol. % show a diameter of less than 2.mu.m, 50 Vol.% show a dimeter of less than 5 .mu.m and 90 Vol.% show a diameter of less that 15 .mu.m as claimed in claims 1, 11-12 and 18-22 (see page 1, paragraphs, 0022-0025) and wherein the emulsion comprises skin-moisturizing agents include 1,2-decanefiol as claimed in claim 1 (see page 8, paragraph, 0183), wherein the emulsion is free of silica dimethylsilylate as claimed in claim 2, and wherein the emulsion also comprises cetearyl alcohol (emulsifier) as claimed in claims 3-5 (see page 17, paragraph, 0293, Table 2). Schmaus et al. (US’ 571 A1) also teaches a method for prepared an emulsion as described above by heating lipid (oil) phase and aqueous phase separately to approximately 80 OC then adding the aqueous phase to lipid (oil) phase as claimed in claims 15-17 (see page 17, paragraph, 0293).
The instant claims differ from the teaching of Schmaus et al. (US’ 571 A1) by reciting an oil-in-water emulsion composition wherein the oil droplets distributed in the continuous water have specific average volume-related diameters.
However, the disclosure of Schmaus et al. (US’ 571 A1) teaches an emulsion composition exhibits an average particle size, where 10 vol. % show a diameter of less than 2.mu.m, 50 Vol.% show a dimeter of less than 5 .mu.m and 90 Vol.% show a diameter of less that 15 .mu.m which are overlapped with claimed dimeters (see page 1, paragraphs, 0022-0025).
Therefore, in view of the teaching of Schmaus et al. (US’ 571 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to formulate an oil-in-water emulsion having the claimed particle dimeters to arrive at the claimed invention based on the teaching of Schmaus et al. (US’ 571 A1), that refers to the oil/water emulsion with oil droplets having different dimeters, and, thus, the person of the ordinary skill in the art would expect such an emulsion to have similar property to those claimed, absent of unexpected results.       
4	Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmaus et al. (US 2016/0206571 A1) in view of Schmaus et al. (US 2010/0324152 A1).
	The disclosure of Schmaus et al. (US’ 571 A1) as described above, does not teach the amount of 1,2-decanediol and does not teach the amount of the emulsifiers in the oil/water emulsion composition as claimed.
	Schmaus et al. (US’ 152 A1) in analogous art of cosmetic formulation, teaches oil-in-water (O/W) emulsion composition comprising 1,2-decanediol (see page 6, paragraph, 0114), wherein 1,2-decanediol presents in the emulsion in the claimed amounts as claimed in claims 7 and 8 (see page 15, Examples 1-8), wherein the emulsion also comprises emulsifiers include potassium cetyl phosphate in the amount of 2% as claimed in claims 5 and 6 (see page 15, paragraph, 0313) and wherein the emulsion also comprises dimethicone (silicon-containing oil) in the amount of 1% which is less than 25 wt% as claimed in claim 10 (see page 15, Example 2).  
	Therefore, in view of the teaching of Schmaus et al. (US’ 152 A1), it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to optimize the amounts of 1,2-decanediol and the emulsifiers in the oil/water emulsion in order to get the maximum effective amounts of these ingredients in the emulsion formulation and, thus, the person of the ordinary skill in the art would expect such an emulsion to have similar property to those claimed, absent unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761